NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LUCAS,                                     No. 20-16439

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00552-DAD-JLT

 v.
                                                MEMORANDUM*
COUNTY OF KERN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      John Lucas appeals pro se from the district court’s judgment sua sponte

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      In his opening brief, Lucas fails to raise, and therefore has waived, any



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenge to the district court’s dismissal of his action. See Indep. Towers of Wash.

v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any

claims that were not actually argued in appellant’s opening brief.”); Acosta-Huerta

v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro

se appellant’s opening brief are waived).

      The district court did not abuse its discretion by denying leave to amend the

complaint because amendment would have been futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that a district court may dismiss without leave to

amend when amendment would be futile).

      AFFIRMED.




                                            2                                 20-16439